Citation Nr: 0026404	
Decision Date: 10/02/00    Archive Date: 10/10/00

DOCKET NO.  97-29 494A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC




THE ISSUE

Entitlement to a temporary total rating pursuant to 38 C.F.R. 
§ 4.30, for periods of convalescence following 
hospitalizations in December 1992 and February 1995. 





ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel







INTRODUCTION

The veteran had active military service from July 1956 to 
June 1959, and subsequent service with the Coast Guard 
Reserve, retiring therefrom in 1993.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.

The present case arises from an April 1997 rating action 
denying the veteran's claim for benefits under the provisions 
of 38 C.F.R. § 4.30.  A notice of disagreement with that 
decision was received in May 1997, and a statement of the 
case was issued in August 1997.  The veteran's claim in this 
regard was perfected upon the receipt at the RO of a VA Form 
9 (Appeal to Board of Veterans' Appeals) in October 1997.  In 
due course, the case was forwarded to the Board.  

In addition to the foregoing, the Board notes the claims file 
reflects that, since the veteran perfected the present 
appeal, he has submitted additional claims for benefits.  
These have included entitlement to benefits pursuant to 
38 C.F.R. § 4.30 following hospitalizations in 1997 and 1998, 
as well as a claim for an increased rating for the residuals 
of a laceration of the long extensor tendon to the right 
great toe.  The record reflects that these claims were 
undergoing additional development when the current appeal was 
forwarded to the Board, and that the RO has not yet entered 
any determination regarding them.  Accordingly, those matters 
have not been developed on appeal, and are not currently 
before the Board.  In view of this, those issues will not be 
addressed in this decision, and they are referred to the RO 
for further action.  



FINDINGS OF FACT

1.  The veteran underwent a cheilectomy in December 1992, and 
a Keller bunionectomy in February 1995; both procedures 
involved the veteran's service-connected disability of the 
right great toe, and both were performed at a private, non-
government medical facility.  

2.  The veteran's claim for an increase in disability 
benefits under the provisions of 38 C.F.R. § 4.30, for 
periods of convalescence following his December 1992 and 
February 1995 operations, was filed in December 1996, more 
than one year after it was first ascertainable, as to either 
operation, that temporary increased impairment had occurred.  


CONCLUSION OF LAW

The criteria for a temporary total rating for periods of 
convalescence, following hospitalizations in December 1992 
and February 1995, have not been met.  38 U.S.C.A. §§  5107, 
5110 (West 1991); 38 C.F.R. §§ 3.400(o)(2), 4.30 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran in this case seeks to establish entitlement to a 
temporary total rating for separate periods of convalescence 
following private hospitalizations in December 1992, when he 
underwent a cheilectomy of the right great toe, and February 
1995, when he underwent a Keller bunionectomy.  Service 
connection has been in effect, since 1963, for the residuals 
of a laceration of the long extensor tendon to the right 
great toe.  The evidence of record indicates that both 
operations took place at the Kaiser Permanente medical 
facility in San Diego, California.


Under applicable criteria, a total (100 percent) disability 
rating will be assigned, effective from the date of a 
hospital admission and continuing for a period of one, two, 
or three months from the first day of the month following 
such hospital discharge, if the hospital treatment of a 
service-connected disability resulted in: 
(1) surgery necessitating at least one month of 
convalescence; (2) surgery with severe postoperative 
residuals; (3) immobilization by cast, without surgery, of 
one major joint or more.  The 100 percent evaluation may be 
extended beyond three months up to 12 months.  38 C.F.R. § 
4.30.

In this appeal, the RO denied the veteran's claims on the 
basis that he did not file either of them within one year 
after the operation which gave rise to the temporary increase 
in disability.  The veteran essentially contends that he did 
not file a claim for a temporary total disability rating 
following either of the hospitalizations at issue in this 
case, because he was unaware of the benefits available and 
did not know there was any time limit for seeking such 
benefits.  He states that it took two to three months on both 
occasions to recover fully from the surgery.  He further 
asserts that the denial of these claims has worked a 
financial hardship upon him.

There appear to be no issues of fact in this case.  The only 
issue is of a legal nature, i.e., whether the timing of the 
veteran's claim permits the award of the increased benefits 
sought.  The general statutory and regulatory criteria 
governing awards of increased disability compensation 
provide, in pertinent part, that the effective date for such 
an award "shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date."  
Where a claim is not received within one year after the date 
of an ascertainable increase in disability, the effective 
date "shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of application therefor."  
38 U.S.C.A. § 5110(a), (b)(2), implemented in regulations at 
38 C.F.R. § 3.400(o).  



Implicit within the rules as to effective dates is the 
principle that the increased disability claimed must be 
present at the time of filing of the claim for an increased 
rating.  See Francisco v. Brown, 7 Vet.App. 55, 58 (1994), in 
which the Court held, "Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance."  That principle would counsel against 
an award of any increased rating where, at the time of filing 
of the claim therefor (and/or within the one-year period 
immediately preceding the time of filing), the claimed higher 
level of disability was no longer present.

In this case, the veteran's claim for benefits pursuant to 
38 C.F.R. § 4.30 is in the nature of a claim for increased 
disability compensation, which, by the terms of section 4.30, 
is limited to a period that may not exceed one year following 
the discharge from the hospitalizations in question.  Here, 
the maximum periods for which the veteran could have, in 
theory, been awarded increased benefits pursuant to section 
4.30 were from December 1992 to December 1993 (with respect 
to his December 1992 cheilectomy), and from February 1995 to 
February 1996 (with respect to his February 1995 
bunionectomy).  The actual periods of entitlement would have 
been ascertained from a review of the medical records 
covering the periods during which the veteran required 
convalescence from the respective surgeries.  Thus, even 
assuming, for the sake of analysis, that the maximum 
convalescence period would have been authorized in each 
instance, no increased award for convalescence could have 
been awarded for any period of time after December 1993 (for 
the December 1992 procedure) or after February 1996 (for the 
February 1995 procedure).  

The veteran's application for increased compensation, for the 
temporary increase in impairment he experienced following the 
procedures he underwent in December 1992 and February 1995, 
was received in December 1996.  This is obviously more that 
one year after it was factually ascertainable that a 
temporary increased impairment had occurred in connection 
with the veteran's December 1992 cheilectomy.  Indeed, it is 
even more that one year after the maximum period of time 
during which an increased award for convalescence for this 
temporary increase in disability could be granted following 
this particular procedure.  It is also obvious that the 
receipt of this claim occurred more than one year after it 
was first factually ascertainable that a temporary increased 
impairment had occurred in connection with the veteran's 
February 1995 Keller bunionectomy.  That temporary increase 
would have begun in February 1995, when he was hospitalized 
for the procedure.

In addition to the above-cited statutory and regulatory law, 
which is clearly binding upon this case, the Board has 
referred to the VA Adjudication Procedure Manual, M21-1, 
which provides guidance to adjudication personnel in this 
type of situation.  See Manual M21-1, Part VI, Chapter 10, 
Prestabilization, Hospitalization, and Convalescent Ratings 
(Change 45, May 31, 1996).  Paragraph 10.03c of that chapter 
notes that the effective date of an award under 38 C.F.R. 
§ 4.30 (also known as paragraph 30, as 38 C.F.R. § 4.29 is 
similarly known as paragraph 29) "will be the date of 
hospitalization or a later date as warranted by the facts 
according to the criteria under paragraph 10.02 for paragraph 
29."

Reference to paragraph 10.02c(1) of that chapter indicates 
that the effective date will be the date of hospital 
admission in the case of:  (a) VA hospitalization; (b) pre-
authorized non-VA hospitalization; (c) unauthorized non-VA 
hospitalization, where a claim for increase is received 
within one year of admission -- but no earlier than August 1, 
1975; or (d) unauthorized non-VA hospitalization if there is 
a pending claim.  Paragraph 10.02c(2) indicates that the 
effective date will be the date of claim when a non-VA 
hospitalization notice is received more than one year after 
the date of admission.

Although the pertinent Manual M21-1 language does not make 
specific reference to the effective-date provisions of 
38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400, the noted bar to an 
effective date earlier than the date of claim prior to August 
1, 1975, clearly derives from the legislation which enacted 
38 U.S.C.A. § 5110(b)(2).  See Public Law No. 94-71, § 301, 
89 Stat. 396 (Aug. 5, 1975) (establishing effective date of 
38 U.S.C.A. § 5110(b)(2) as of August 1, 1975).  Moreover, 
paragraph 10.02c(2) contains a citation to 38 C.F.R. § 3.157, 
which provides, in pertinent part, that medical records from 
other than VA or uniformed services medical facilities may 
constitute an informal claim for increased benefits, but 
cannot support an effective date earlier than the date of 
receipt.  Thus, even if a temporary total rating were sought 
under 38 C.F.R. § 4.30 following (or during) a lengthy non-VA 
hospitalization and/or an ensuing lengthy convalescence, the 
earliest possible effective date would be subject to 
limitation to no more than one year before submission of the 
claim, if the claim were filed no more than one year after 
admission to the hospital.  Moreover, if the need for 
convalescence had abated more than one year prior to the time 
of filing of the claim, entitlement to the temporary total 
rating would have lapsed. 

As set forth above, the increased impairment for which an 
increased benefit under section 4.30 is intended to 
compensate is limited, by the terms of section 4.30, to a 
specific period of time.  Once that period of time has 
passed, entitlement to an award under section 4.30 has 
passed, subject to the rule authorizing one year of 
retroactivity.  Any residual increased impairment beyond the 
convalescence period would be entitled to compensation under 
the regular provisions of the Schedule for Rating 
Disabilities; in fact, the veteran does have a compensable 
rating in effect for his right foot disability.  The law, as 
previously described, does permit an increased compensation 
award up to one year prior to the date of receipt of the 
claim for increase, but only if the earliest date as of which 
it could be factually ascertained that the increase in 
disability at issued occurred was within that one-year 
period.

Here, the particular nature of the increase in disability 
requiring convalescence, as to both operations, limited as it 
is to a maximum one-year period of time, can be factually 
ascertained to have first occurred more than one year prior 
to receipt of the veteran's December 1996 claim.  Therefore, 
there is no basis for awarding the increased compensation 
benefit that is herein sought.

Accordingly, although we are sympathetic with the veteran's 
contentions, and his assertion that he was unaware of the 
availability of convalescence benefits, his claim for 
entitlement to a temporary total rating pursuant to 38 C.F.R. 
§ 4.30, for periods of convalescence following 
hospitalizations in December 1992 and February 1995, must be 
denied.  


ORDER

Entitlement to a temporary total rating pursuant to 38 C.F.R. 
§ 4.30 for periods of convalescence following 
hospitalizations in December 1992 and February 1995, is 
denied.  



		
	ANDREW J. MULLEN
	Member, Board of Veterans'Appeals


 

